United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission file number 000-08356 Xedar Corporation (Name of registrant as specified in its charter) Colorado 84-0684753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address of principal executive offices) (303) 377-0033 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [
